 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   JANET M. B.,                       )    NO. CV 19-2685-E
                                        )
12                  Plaintiff,          )
                                        )
13        v.                            )         JUDGMENT
                                        )
14   ANDREW SAUL, Commissioner of       )
     Social Security,                   )
15                                      )
                                        )
16                  Defendant.          )
                                        )
17                                      )

18

19        IT IS HEREBY ADJUDGED that the decision of the Commissioner of

20   the Social Security Administration is reversed in part and the matter

21   is remanded for further administrative action consistent with the

22   Opinion filed concurrently herewith.

23

24             DATED: November 20, 2019.

25

26                                               /s/
                                            CHARLES F. EICK
27                                  UNITED STATES MAGISTRATE JUDGE

28
